Citation Nr: 1025262	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-09 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to an initial rating in excess of 30 percent prior 
to September 25, 1998 and entitlement to an initial rating in 
excess of 50 percent from September 25, 1998 for generalized 
anxiety disorder.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of entitlement to service connection for bilateral 
hearing loss was before the Board in September 2005 when it was 
remanded for additional evidentiary development. 

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will inform the appellant if any 
further action is required on his part.  


FINDINGS OF FACT

1.  Prior to September 25, 1998, the service-connected 
generalized anxiety disorder was manifested by symptomatology 
which was productive of, at most, definite social and industrial 
impairment.  

2.  As of September 25, 1998, the service-connected generalized 
anxiety disorder was manifested by symptomatology which is 
productive of total occupational impairment.  

3.  The Veteran submitted a claim of entitlement to TDIU in 
November 2008; a 100 percent disability evaluation will be in 
effect as a result of this decision as of September 25, 1998.  


CONCLUSIONS OF LAW

1.  The rating criteria for assignment of an initial evaluation 
in excess of 30 percent prior to September 25, 1998 for the 
service-connected generalized anxiety disorder, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9400 (2009).

2.  The criteria for assignment of a 100 percent disability 
evaluation as of September 25, 1998 for the service-connected 
generalized anxiety disorder, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 
9400 (2009).

3.  The criteria for assignment of TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  After 
reviewing the claims folder, the Board finds that the Veteran has 
been notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for the 
disability adjudicated by this decision.  Specifically, the 
discussion in a January 2009 VCAA letter has informed the Veteran 
of the information and evidence necessary to warrant entitlement 
to an increased rating for his service-connected mental disorder.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notice required by VCAA and implementing 
regulations was furnished to the Veteran and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came before complete notification 
of the Veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice in this case was 
harmless error for the reasons specified below.  Subsequent to 
the rating decision on appeal, the RO did provide notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the claim and the Veteran has had the chance to 
submit evidence in response to the VCAA letter.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the claim 
decided herein has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess/Hartman, 
supra.

In the present appeal, the Veteran was provided with notice of 
what types of information and evidence were needed to 
substantiate his claim in the VCAA letter and he was also 
provided with notice of the types of evidence necessary to 
establish an effective date or a disability evaluation for the 
issue on appeal in the January 2009 VCAA letter.

Additionally, the Board notes that this appeal arises from the 
grant of service connection for the generalized anxiety disorder 
where the Veteran has disagreed with the initial disability 
evaluation assigned.  As a result of the grant of service 
connection and the assignment of a specific disability rating and 
effective date for the generalized anxiety disorder, section 
5103(a) notice was no longer required.  See Dingess at 490 
(2006).

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's VA medical records are in the file.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  The duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations for the 
issue adjudicated by this decision.  The Board finds that the VA 
opinions obtained in this case are more than adequate, as they 
are predicated on a full reading of the medical records in the 
Veteran's claims file.  The reports of VA examinations conducted 
in February 2008 and June 2009 include sufficient reports of 
symptomatology to allow application of the ratings schedule.  See 
Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining VA examinations or opinions concerning the issue on 
appeal has been met.  38 C.F.R. § 3.159(c) (4) (2009).

The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the Veteran 
as relevant to the issue decided herein for which attempts to 
obtain the evidence have not been made.  In February 2009, the 
Veteran's attorney reported that they did not have any further 
evidence to submit in support of the increased rating claim for 
the service-connected mental disorder.  Under the circumstances 
of this particular case, no further action is necessary to assist 
the Veteran.

Regarding the TDIU rating and compliance with the VCAA, the Board 
notes that the claim is denied herein as the Veteran does not 
meet the basic eligibility criteria; that is, he does not have a 
schedular rating that is less than total during the pertinent 
time period.  Therefore, as no amount of assistance could affect 
the disposition of the claim, the Board finds that the matter of 
compliance with the VCAA is moot.

Increased ratings criteria

In April 1991, the Veteran submitted a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  In 
August 2008, the RO granted service connection for generalized 
anxiety disorder and assigned a 30 percent evaluation effective 
from April 2, 1991 and a 50 percent evaluation effective from 
September 25, 1998.  The Veteran has disagreed with the initial 
disability evaluations assigned by the RO.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

In deciding the veteran's claim, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In Fenderson, the 
Court held that evidence to be considered in the appeal of an 
initial assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In that 
decision, the Court also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126.  Hart appears to extend Fenderson to all 
increased evaluation claims.

On November 7, 1996, new regulations became effective with 
respect to the criteria to be considered in mental disorder 
cases.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  Either the old 
or the new rating criteria may apply to the Veteran's case, 
whichever are more favorable to him, although the new criteria 
are only applicable to the period of time since their effective 
date.  VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g).

Under the rating criteria previously in effect for evaluation of 
mental disorders, a 100 percent evaluation is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  A 100 percent evaluation is also warranted if there 
are totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggravated energy 
resulting in profound retreat from mature behavior.  The third, 
independent basis for a 100 percent evaluation is the veteran is 
demonstrably unable to obtain or retain employment.  A 70 percent 
evaluation is warranted where the ability to establish and 
maintain effective or favorable relationships with people are 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent evaluation 
is warranted where the ability to establish or maintain effective 
or favorable relationships with people are considerably impaired 
and by reason of the psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to result in 
a considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (in effect prior to November 7, 1996).
 
Under the current rating criteria for evaluation of mental 
disorders, a 100 percent evaluation requires total occupational 
and social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
of names of close relatives, own occupation or own name.  A 70 
percent evaluation is assigned where the disorder is manifested 
by occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  A 50 percent 
evaluation is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, DC 
9400 (in effect since November 7, 2006).

When evaluating a mental disorder, the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, and 
the veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that bears 
on occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  
The diagnoses and classification of mental disorders must be in 
accordance with DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994)).  See 38 C.F.R. §§ 4.125 through 4.130.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, the Board has reviewed the 
Veteran's Global Assessment of Functioning (GAF) scores.  It is 
important to note that, as noted by the Court, a GAF score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DSM-IV at 32).

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned 
when there are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but when the individual is functioning pretty well 
and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).  Id.


Factual Background

In February 1991, the Veteran had an initial visit with VA health 
care providers with regard to his mental health.  He reported he 
was heading for a nervous breakdown.  He reported he was unable 
to sleep, he had nightmares, he was jumpy around noises, and he 
was irritable and listless.  He indicated that he felt this way 
since his discharge from service.  The symptomatology had 
increased in the last ten years.  The Veteran denied suicidal or 
homicidal ideation.  Another clinical record dated in February 
1991 indicates that mental status examination showed the Veteran 
was coherent, relevant and spontaneous.  There was no flight of 
ideas.  Affect was appropriate.  The Veteran denied suicidal 
thought, hallucinations and delusions.  A third record dated in 
February 1991 indicates the Veteran reported he was in a seminary 
one year prior but left due to basic differences with the church.  

In February 1991, it was reported that the Veteran retired in 
1989 from the state police after 21 years.  The Veteran was self-
referred due to insomnia, anxiety and depression related to his 
Vietnam experiences.  He alleged that he retired on disability 
because of anxiety and angina.  Mental status examination 
revealed the Veteran was oriented and presenting with PTSD 
symptoms which had increased since the Gulf War.  He was guarded 
and anxious.  He had retired from the state police earlier than 
he had planned due to stress.  He was forced to retire one month 
prior to making sergeant due to angina problems.  The Veteran was 
really depressed about this.  The Veteran also spent one year in 
a seminary.  He had gambling debts of $50,000 to $60,000.  The 
axis I diagnosis was PTSD.  

In March 1991, it was noted the Veteran reported his early 
retirement from the State Police was a loss and a contributing 
factor to his stress and anxiety.  Another record dated the same 
month reveals the Veteran reported that he described his 
retirement as a loss and spoke briefly of wanting to go back to 
work.  However, he was feeling low energy and a lack of 
concentration which the examiner found was a description of 
PTSD/depression symptoms.  The Veteran got into an argument with 
his father and was kicked out of his house.  He was staying with 
a friend but hoped to stay with a brother. 

Another record dated in March 1991 shows the Veteran reported he 
was feeling somewhat less tense since he moved out of his 
parent's house and moved in with his brother and sister-in-law.  
He was sleeping somewhat better.  The Veteran reported feeling 
overwhelmed and felt like doing something crazy like getting in a 
truck and driving nowhere in particular.  Still another record 
dated the same month shows the Veteran reported he felt depressed 
on Monday as facing another week gets him down.  His current 
living arrangement with his brother was going well.  

In April 1991, the Veteran reported he felt as if he was coming 
out of his depression somewhat and was able to read and 
concentrate better.  The Veteran reported he was cleared to work 
but still lacked motivation.  Another record dated the same month 
reveals the Veteran reported he was feeling better in terms of 
depressive symptoms.  Sleeping was still troubled.  He was still 
living with his brother and felt the next step was to get his own 
place.  He wanted to get a job but had some fears about it.  A 
third record dated in April 1991 shows the Veteran reported he 
was doing better.  He reported he had a BA in criminal justice 
and a MA in education.  He began a PhD program but did not 
complete it.  He was in a Catholic seminary for six months but 
left in December 1989.  

In July 1991, the Veteran reported he had not spoken with his 
father since he had an argument four months prior.  He was not 
going to his parent's house to mow the lawn anymore and was 
allowing others to pitch in.  He reported he was happy and would 
be starting part time work for a police department in September 
teaching seminars on youth gangs and hate crimes.  The Veteran 
was less anxious and his mood was stable.  Another record dated 
the same month shows the Veteran was feeling some tension and 
having trouble falling asleep.  His family had many medical 
problems recently.  The Veteran was seriously considering 
returning to the Catholic seminary.  

In August 1991, the Veteran reported he was experiencing an 
exacerbation of his presenting symptoms from February 1991 i.e. 
depression, anxiety, increased smoking, eating, gambling, an 
inability to sleep and an increase in nightmares.  The Veteran 
was unable to identify any one thing which was causing the 
exacerbation.  Later the same month it was noted that the Veteran 
was unfocused and presented as pleasant, anxious and scattered.  
He reported he had recently gambled $2000.00 which he saw as a 
problem.  The seminary was under the impression that the Veteran 
was going to return in September but the Veteran didn't think he 
wanted to go and didn't know what he wanted to do.  

In September 1991, the Veteran reported he went to the seminary 
but left shortly thereafter.  He was positive he made the right 
choice as he felt many of the seminarians were confused about 
their sexuality.  He felt he had permanently put to rest his 
attraction at becoming a priest.  The Veteran wanted to perform 
service work on the outside.  The Veteran reported he was 
gambling excessively.  He appeared stable with an appropriate 
affect.  A record dated later the same month indicates that the 
Veteran reported he felt emotions to the point of wanting to cry. 

In October 1991, the Veteran denied being depressed.  He had not 
gambled in two weeks which was the longest time for his adult 
life.  Later the same month, the Veteran reported he felt 
increased irritability lately.  

In November 1991, the Veteran moved into his own apartment.  He 
was thinking about going back to work and was considering a truck 
driving job.  Later the same month, it was reported that the 
Veteran presented as quite anxious and described feeling angry 
and sad but did not know why.  The Veteran's day triggered PTSD 
symptoms.  He was sleeping poorly and felt used and betrayed by a 
friend.  The Veteran reported he could not afford to get angry 
but did not know why.  He felt like it may be too overwhelming 
and he could become self-abusive such as returning to gambling or 
drinking.  He denied suicidal intent.  

In December 1991, the Veteran was released from a hospital with a 
diagnosis of anxiety/panic attack with angina.  The Veteran felt 
as if he was under stress as a result of looking for a job and 
from a women he was somewhat interested in.  Later the same 
month, the Veteran reported he felt well after his discharge.  He 
did not have any recent attacks.  He submitted an application for 
a job with the Federal Aviation Administration (FAA) but was 
informed there was a hiring freeze until March 1992.  The Veteran 
was talking more about wanting to/needing to find a job.  Later 
the same month, the Veteran reported feeling more tense and 
anxious lately with nightmares and startle reaction.  His mood 
appeared tense and anxious.  The Veteran felt as if he wanted to 
find a job soon.  

In January 1992, it was noted that the Veteran wanted to find a 
job.  He reported depression, loneliness, and frustration.  He 
felt as if he was isolating himself but did not know how to 
socialize in a way he found enjoyable.  The Veteran still had 
trouble concentrating.  Several days later, it was noted that the 
Veteran was looking for a job but could not find one and was 
frustrated by the poor housing market.  He was isolating more.  
He still had trouble falling asleep.  His concentration was 
better and he was more focused.  Later the same month, it was 
written that the Veteran was increasingly reluctant to socialize 
with people.  A clinical record dated several days later 
indicates the Veteran was doing poorly.  He was anxious, tense, 
had feelings of guilt regarding family issues, he was lonely and 
fearful.  He was not sleeping well.  He reported anger towards 
his father but denied hating or rage directed towards his father.  
He was fearful about the possibility of being hired in March for 
a federal job as he forgot how to act normally.  He denied 
suicidal ideation.  

In February 1992, it was written that the Veteran presented as 
depressed and complaining of poor concentration and an inability 
to sleep.  He had low self-esteem and felt guilty about family 
problems he had created after moving out of his parent's home to 
live on his own causing his other siblings to aid in the care of 
his parents.  Prior to this, the Veteran had been shouldering 
total responsibility for his parent's care.  He reported he had 
suicidal thoughts but no plans.  He had been looking for a job 
but could not find one.  He had been isolating at home.  Another 
record from the same month shows the Veteran reported feeling 
lonely since living by himself in a one bedroom apartment.  He 
denied suicidal thoughts or wishes for death.  

In March 1992, the Veteran discussed his inability to concentrate 
on anything, a lack of ability to sleep, guilty feelings, 
irritability and feelings of hopelessness towards the future.  
The clinician found that the Veteran met nine out of nine of the 
criteria for depression and anti-depressants were discussed.  
Another record shows the Veteran reported a marked change in his 
mood to more positive after starting anti-depressant medication.  
He was sleeping better and had less guilty feelings.  He denied 
feeling depression or anxiety.  He felt more energetic and better 
able to concentrate.  He was very happy about feeling so 
psychologically well.  Another record reveals he was feeling well 
assigning a score of six out of ten.  He still felt anxious but 
his depression was better.  The Veteran took an examination for a 
truck license and he thought he did well.  He was also collecting 
information on an Emergency Medical Technician job in April.  He 
felt happy and relieved to be out of his depression.  

Another record dated in March 1992 reveals the Veteran complained 
of vegetative signs and symptoms of depression including being 
depressed most of the day, marked diminished interest in almost 
all activities, significant weight gain, insomnia nearly every 
day, fatigue, poor concentration nearly every day, feelings of 
worthlessness and guilt and recurrent thoughts of death without a 
plan other than recently making his own funeral arrangements.  It 
was noted by the clinician that a diagnosis of major depression 
seemed well established.  

Another March 1992 record shows the Veteran was being evaluated 
for his depression.  He reported he was terminated in 1988 from 
the police due to stress related angina.  After leaving the 
police, he spent two years in a seminary but left there 
disillusioned.  The Veteran lived with his parents and was a very 
heavy gambler.  The Veteran described feeling chronically 
depressed for most of his life.  His current life was marked by 
anhedonia, increased anxiety and feeling of failure.  He reported 
marked sleep disturbance characterized by racing thoughts.  The 
Veteran alleged that he had no friends and his social network was 
made up of his immediate family.  He denied suicidal plans but 
occasionally thought about it.  There was no evidence of a 
thought disorder.  The pertinent Axis I diagnosis was major 
depression and question PTSD.  

Still another record dated in March 1992 reveals that the Veteran 
discussed his inability to concentrate, a lack of ability to 
sleep, guilty feelings, irritability and feeling hopeless towards 
the future.  

In April 1992, the Veteran reported he stopped taking Prozac for 
a few days and he felt extremely depressed.  Another record dated 
the same month reveals he was feeling a sense of panic and 
urgency that now that he was feeling better he must repair or 
make up for what he saw as his having been dysfunctional as a 
consequence of his chronic depression.  Another record indicates 
the Veteran reported he was feeling less depressed but the 
symptoms had not remitted completely.  He was sleeping okay.  
Concentration was improved but the Veteran was still not able to 
read books like as in the past.  Another record demonstrated that 
the Veteran reported feeling much better that week.  He denied 
feeling depressed.  He had more energy and was better able to 
concentrate.  Another record revealed the Veteran reported that 
he was still feeling anxious but he felt better after taking 
Prozac.  He was sleeping better and denied suicidal thoughts.  He 
felt lonely but found it difficult to "join."  He would like to 
work but "can't."

A VA clinical record dated in May 1992 indicates the Veteran 
reported that a great source of concern and stress was his 
inability to find a job.  He reported there was nothing out 
there.  Another record shows the Veteran reported he was feeling 
less depressed but was still unmotivated.  Another VA clinical 
record dated the same month reveals the Veteran was a retired 
state police officer.  It was noted that he was being seen for 
PTSD.  He has been severely depressed but had no suicidal plans.  
He felt lonely and isolated now that he was disabled from 
working.  Another record includes the annotation that the 
Veteran's depression was well controlled on Prozac but he still 
complained of poor concentration.  

On VA examination in May 1992, the Veteran reported that he 
withdrew from all social ties after his discharge from active 
duty.  For all his working career, he choose to work nights 
specifically to get away from social interactions.  He worked as 
a state policeman for 22 years at a desk or at the airport.  He 
found himself so anxious and agitated that he turned to alcohol 
to numb out.  He continued to limit his social commitments and 
worked as much as possible.  He turned to gambling and is 
$100,000.00 in debt.  As his cycle of poor social adjustment, 
increasing psychological agitation and indebtedness increased, he 
spiraled down from being able to live independently to living at 
his parent's house to living at his brother's house.  At the time 
of the examination, he was living in a rooming house.  The 
Veteran described symptoms of no energy.  He felt sad, guilty, 
and without self-esteem.  He had no interest in his surroundings 
and felt numbed out.  He had no drive and no concentration.  His 
anxiety, he felt, was extreme.  He felt like he was going to 
explode and felt under a lot of time pressure.  He continued to 
have vigilance and scanning, difficult with sleep and 
irritability.  He continued with his social isolation.  Mental 
status examination revealed that the Veteran was alert, oriented 
and cooperative.  He was neatly dressed and coiffed.  He 
acknowledged feelings of depression and anxiety but denied 
suicidality or homicidality.  He showed no evidence of a thought 
disorder.  His cognition appeared intact.  He had a lack of 
insight into the nature of his very poor social interactions.  He 
was only slightly better at understanding the intensity of his 
affect.  The diagnosis was generalized anxiety disorder.  

In June 1992, the Veteran reported feeling distressed by his 
recent gambling binge.  

In July 1992, the Veteran twice reported becoming more social.  
One record indicated he was feeling better and his mood was 
stable.  Another record dated the same month reveals the Veteran 
was spending time with his niece and nephew and also visiting a 
friend.  He also had cancelled an appointment that month as a 
friend was visiting from out of town.  

In August 1992, the Veteran reported that he had felt he isolated 
too much.  He was taking his niece and nephew to a science museum 
the next day.  He felt better when he socialized with adults.  
Another record dated the same month reveals the Veteran reported 
he had been feeling increasingly depressed.  He had feelings of 
guilt and low self-esteem.  The Veteran was distressed because he 
had been eating more to try and comfort himself.  He was still 
gambling.  He denied suicidal intent.  Another record shows he 
was taking his nephew and niece to a water park.  The Veteran 
denied feeling depressed.  Later the same month, the Veteran 
reported he felt tired and lethargic.  He denied suicidal 
ideation and no vegetative signs or symptoms of depression except 
unmotivation to involve in activities.  

In September 1992, the Veteran reported he was doing okay.  He 
still had trouble sleeping.  Another record dated the same month 
reveals the Veteran reported he was not doing well.  His gambling 
had increased the past two weeks.  He continued to isolate in his 
apartment.  His niece and nephew would be back in school next 
month and the Veteran would miss spending time with them.  
Another record reveals the Veteran reported he had been gambling 
excessively and was very depressed and isolated.  Another record 
shows the Veteran reported a lack of concentration which he 
described as dissociative behavior that may have existed since 
childhood.  

In October 1992, the Veteran reported he was more anxious than 
usual.  He had liquidated his possessions in his apartment, 
giving them to a needy neighbor.  He planned to move in with his 
uncle.  Another record dated the same month reveals the Veteran 
reported he had been more depressed and anxious that week and he 
had not gambled in five weeks.  The author noted this was normal 
when withdrawing from addiction.  Another record shows the 
Veteran reported he was still having nightmares about Vietnam as 
well as depression and guilt.  

A November 1992 VA clinical record shows the Veteran was happy 
with his living arrangements with his uncle.  Another record 
dated the same month reveals the Veteran reported he felt well.  
Another record reveals he was less anxious.  

A VA clinical record dated in December 1992 shows the Veteran was 
found to have difficulty with intimate relationships.  The 
Veteran was a retired police officer and had been in a seminary.  
The Veteran was retired due to angina problems.  Another record 
dated the same month reveals the Veteran reported that the 
holidays were difficult for him.  He thought living with a cousin 
was good for him.  He was alert and oriented times three.  
Thoughts were logical and coherent.  There was some blanking 
which the Veteran attributed to first meeting anxiety.  He denied 
suicidal ideation and thoughts of death.  Some pressured speech 
was noted.  Another record reveals he denied depression.  

A private clinical record dated in December 1992 reveals the 
Veteran had angina pectoris and depression.  It was noted that 
the Veteran continued to be under much stress with family related 
situations.  He remained an anxious individual although he had 
improved somewhat.  

In January 1993, the Veteran reported feeling better about a 
friend.  He felt decreased anxiety.  He complained of sleep 
problems which were erratic, but he blamed this on medication.  
The Veteran was alert and oriented times three.  Thought content 
was coherent.  He was able to concentrate well.  Mood and affect 
were appropriate.  Later the same month, the Veteran denied any 
vegetative signs or symptoms of depression.  He denied suicidal 
thoughts.  He reported PTSD symptoms of nightmares, recurrent 
thoughts, guilt, anger and bitterness.  

In February 1993, the Veteran reported sleep disturbance.  He 
woke up anxious as a result of not having a job and no funds.  He 
denied nightmares.  He was oriented times three and alert.  His 
mood was irritable and affect was appropriate.  

A VA clinical record dated in April 1993 reveals the Veteran 
moved back with his father at his father's request.  He reported 
feeling some guilt and shame over past experiences with his 
father.  He reported less anxiety.  The Veteran was alert and 
oriented times three.  His mood was stable and his affect was 
appropriate.  There was no suicidal or homicidal ideation.  
Another record dated the same month indicates that the Veteran 
reported sleep disturbance with early awakenings and middle 
insomnia.  He had nightmares.  He denied suicidal ideation.  He 
was alert and oriented times three.  Mood was stable and affect 
was restricted.  He was well groomed and mourning the loss of his 
mother.  The assessment was major depression in remission.  

In May 1993, the Veteran reported the death of a friend.  This 
was the fourth loss for the Veteran in four months.  He denied 
suicidal ideation or thoughts of his own death.  The Veteran 
enjoyed his time with his nieces and nephews.  The Veteran was 
alert and oriented times three.  His mood was sad and affect 
appropriate.  His thoughts were logical and coherent.  There was 
no suicidal ideation.  The diagnosis was major depression in 
remission.  

The Veteran testified in May 1993 that he was forced out the 
police department because of stress and angina.  He reported a 
private physician linked the stress to the angina.  

A private clinical record dated in September 1993 reveals that 
the Veteran remains depressed.  The Veteran was not working and 
remained extremely anxious.  The clinician noted that he may need 
to see a psychiatrist if he did not come around.  

In April 1994, it was noted the Veteran had a history of 
exertional angina.  

In January 1995, a private physician wrote that the Veteran was 
under his care for angina pectoris.  He was being treated for 
mild depression with Prozac.  He had no active psychiatric 
complaints.  The author could find no contraindication to the 
Veteran's obtaining a position in the Post Office.  

In February 1995, it was noted that the Veteran was to begin work 
at a Post Office.  

In February 1996, it was written that the Veteran felt well in 
general.  He had occasional chest pain with emotional upset.  He 
had resumed taking Prozac for depression.  

In September 1996, the Veteran denied depression or suicidal 
ideation.  He had been on Xanax for years secondary to anxiety.  

A private clinical record from October 1996 includes the 
annotation that the Veteran was not depressed.  

A private psychiatric evaluation was conducted in October 1996.  
The Veteran's main complaint was depression for some months.  He 
reported he would have a restless sleep and would awaken earlier 
in the morning than he would want to, feeling depressed and 
despondent.  He described financial stress, health problems and 
self-esteem problems.  He felt he did not concentrate as well as 
he might and he did not remember as well as he might.  He lived 
with a brother.  At the time of the evaluation, the Veteran was 
working as a driver for a firm delivering and picking up items.  
The Veteran acknowledged that many problems in the past were 
caused when he had problems with alcohol and gambling.  Mental 
status examination revealed that the Veteran was casually dressed 
and clean shaven.  He was oriented to person, time and place.  
Affect appeared appropriate and full range.  The theme of the 
Veteran's conversation was that he needed help with his anxiety 
and depression.  There were no delusions and no hallucinations.  
Insight and social judgment appeared good.  The Axis I diagnosis 
was depression not otherwise specified and adjustment disorder 
with anxious mood.  

A private clinical record dated in December 1996 indicates the 
Veteran reported he was doing well on Prozac.  

A January 1997 VA clinical record reveals the Veteran's mood was 
stable and his sleep, appetite and energy were okay.  Another 
record dated the same month reveals the Veteran related marked 
improvement with Zoloft.  He felt that Prozac made him somewhat 
sedated.  He reported a greater sense of energy.  Sleep and 
energy were okay.  

A private clinical record dated in May 1997 shows the Veteran 
reported mood fluctuations and anxiety.  

A private clinical record dated in May 1998 reveals the Veteran 
reported some fluctuations in mood.  

A VA PTSD examination was conducted in September 1998.  The 
Veteran reported that he retired from the police as a result of 
stress induced cardiac problems.  The Veteran reported that he 
had not been able to work since his retirement from the police.  
It was clear to the examiner that the Veteran was experiencing 
significant depressive and anxiety symptomatology.  The Veteran 
had sleep difficulty, low energy, poor self esteem, very 
considerable difficulty in concentration, and felt as if the 
future did not hold much for him.  The Veteran became quite 
nervous and restless at times.  He became preoccupied with his 
own problems and he experienced periods of irritability and 
anger.  He led a fairly barren life.  He never married, had 
virtually no friends and lived with his brother.  The examiner 
opined that the Veteran's level of anxiety and depression were 
such that he was not employable at the time of the examination.  
The Axis I diagnoses were dysthymic disorder and generalized 
anxiety disorder.  A GAF of 40 was assigned due to major 
impairments in multiple areas such as work, family relations, 
judgment and mood.  

A VA clinical record dated in November 2001 reveals the Veteran 
reported trigger reactions, wariness of others, nightmares, 
flashbacks, and difficulty concentrating.  The Veteran lived with 
his sister.  Another record dated the same month reveals the 
Veteran reported having strong periods of anxiety.  

A January 2002 VA clinical record reveals the Veteran reported he 
was a little uneasy during the holidays but got through it.  He 
stated he didn't do much socially but did enjoy watching 
football.  The Veteran was able to share positive experiences he 
had while working.  Another record dated the same month shows the 
Veteran reported anxiety and having difficulty sleeping over the 
past week.  The Veteran was verbal and spontaneous in discussion.  
He reported symptoms of nightmares, flashbacks, trigger reactions 
and wariness of others.  A third record dated the same month 
indicates the Veteran reported he was feeling anxiety.  He 
reported that his part time work seemed to be going alright and 
he felt better doing the work on a part time basis.  

A private clinical record dated in February 2002 indicates that 
the Veteran reported an increase in PTSD symptoms since 9/11.  
These included disturbed sleep with frequent nightmares, some 
social withdrawal and increased ruminations about his past 
traumatic events.  He found counseling through VA was helpful.  
Mental status examination revealed that he was alert, pleasant 
and cooperative.  Mood and affect did not appear depressed.  He 
was mildly anxious discussing his symptoms.  There was no 
suicidal ideation.  

A February 2002 VA clinical record indicates the Veteran reported 
he was sleeping better and was in a better mood.  He had been 
taking a nephew to swimming class.  He spoke positively about his 
niece and family.  

In March 2002, the Veteran reported uneasiness in relation to his 
sleep.  The Veteran shared feelings of anger, sadness and 
isolation.  

In April 2002, the Veteran reported he was sleeping better.  He 
reported positive relationships with his family.  

In June 2002, the Veteran reported symptoms of PTSD, flashbacks, 
wariness of others and isolation.  Another record dated the same 
month reveals the Veteran had positive support from his family.  
His PTSD stressors were issues on a day to day basis.  He 
reported staying away from crowds and social situations.  The 
diagnosis was PTSD.  

In August 2002, the Veteran reported being a bit tired and 
anxious.  Another record dated the same month reveals the Veteran 
reported he still was having difficulty sleeping.  

A VA clinical record dated in October 2002 reveals the Veteran 
reported anxiety and being upset the past week.  

Twice in December 2002, the Veteran reported anxiety related to 
the holidays.  Another record dated the same month reveals the 
Veteran reported feelings related to his experiences in war time 
Vietnam and how it affected his day to day functioning.  A third 
record dated the same month indicates that the Veteran reported 
having volunteered at a food pantry in his town on Christmas.  

A VA clinical record dated in January 2003 reveals that the 
Veteran had brought in a fellow Vietnam veteran to sign up and 
receive services at the clinic.  

In a January 2003 letter, a VA social worker reported the Veteran 
was receiving treatment for severe PTSD which greatly 
incapacitated his day to day functioning.  The PTSD 
symptomatology caused flashbacks, trigger reaction, nightmares, 
wariness of others and ongoing isolation.  

In February 2003, the Veteran reported much anxiety related to 
beginning a part time job.  The Veteran reported uneasiness and 
flashbacks related to his war time experiences.  

A VA clinical record dated in March 2003 reveals the Veteran 
reported being anxious on a day to day basis and needing to 
distance himself from others.  He reported he had started helping 
his brother-in-law on a part time basis in the office and this 
had been extremely stressful for him.  

In April 2003, the Veteran reported anxiety related to war.  He 
stated he had an exacerbation of symptoms of PTSD.  Another 
record dated the same month shows the Veteran reported feeling 
anxiety and being upset related to his PTSD stressors.  The 
Veteran shared strong feelings of being upset.  

In June 2003, the Veteran indicated that he had witnessed his 
nephew graduate from Annapolis.  The Veteran was quite proud and 
feeling good about this accomplishment.  

In July 2003, the Veteran informed a clinician that he had much 
anxiety related to the Iraq war which he reported had triggered 
increased feelings of PTSD.  He had moved from his sister's house 
to his brother's house.  Another record from the same month 
reveals the Veteran reported he was getting acclimated to his new 
living situation at his brothers and things were getting better 
for him.  He spoke about issues coping with anxiety.  

In August 2003, the Veteran informed a clinician that he was 
helping other Vietnam veterans.  Another record from the same 
month reveals the Veteran spoke of anxiety and flashbacks.  

In September 2003, the Veteran spoke of anxiety, flashbacks and 
nightmares.  Another record dated the same month shows the 
Veteran reported trouble sleeping the previous week.  

A VA clinical record dated in October 2003 shows that the Veteran 
spoke of anxiety and the difficulty he had doing part time work.  
Another record dated the same month indicates the Veteran shared 
concerns related to anxiety and how it had much impact on his day 
to day routine.  The Veteran spoke of the difficulty being in 
crowds and needing space for himself.  

Twice in November 2003, the Veteran reported anxiety.  

A VA clinical record dated in May 2004 reveals the Veteran 
reported he was disabled due to a heart attack.  There was no 
history of suicide attempts.  He reported his first mental health 
care was in the mid 1980's just prior to his heart attack when he 
was experiencing panic attacks, anxiety and depression.  The 
Veteran was never married and living with his brother and his 
family and indicated that he bounced around between the family.  
He retired at the age of 46 due to heart problems.  He spent his 
time doing a lot of babysitting for his brother's kids.  He 
alleged combat from Vietnam which had affected him tremendously 
with a lot of rage, a lot of sadness and a lot of loneliness.  
His sleep was reported to be lousy and concentration was poor.  
His mood was depressed most of the time or unhappy.  There were 
no psychotic symptoms.  The clinician observed apparent problems 
with memory as the Veteran's performance as a historian was poor 
considering his education.  There was no sign of psychosis, no 
evidence of suicidal ideation.  The assessment was combat related 
PTSD.  A GAF of 40 was assigned.  

In August 2004, a social worker wrote that the Veteran had been 
receiving ongoing treatment for severe PTSD.  The author wrote 
that the Veteran's traumatic experiences in Vietnam had resulted 
in confronting the debilitating symptoms of his condition on a 
daily basis.  The Veteran was strongly incapacitated due to his 
PTSD condition.  He had a marked and overwhelming inability to 
sustain and retain employment.  The severity and magnitude of his 
PTSD disorder chronically impinged his day to day functioning.  

In April 2007, a private psychiatrist responded to questions 
presented by the Veteran's representative with regard to his 
psychiatric problem.  The psychiatrist opined that the most 
appropriate diagnosis for the Veteran's mental disorder was 
generalized anxiety disorder which was directly attributable to 
the Veteran's military service.  

At the time of a February 2008 VA mental disorders examination, 
the Veteran denied having combat experience.  It was noted that 
the Veteran was not married and had no children.  He informed the 
examiner that he avoided family contacts.  He reported no close 
intimate relationships and no friends.  He informed the examiner 
that he had trouble trusting people and had problems making 
commitments to women.  He denied having hobbies or leisure 
activities.  There was no history of suicide attempts and no 
history of assaultiveness or violence.  The Veteran reported that 
he was socially isolated.  While he lived with other men, he 
tended to avoid contact with them.  He reported no friendships or 
intimate contacts with women.  He reported that he was still very 
anxious and depressed with little benefit from therapy for the 42 
years he had been in treatment.  The Veteran reported constant 
nervousness, reduced hours of sleep, sadness, anger, self-
deprecation, he startled easily, social isolation, fatigue, and 
frustration.  The Veteran's speech was spontaneous and his affect 
was nervous.  Mood was anxious.  He was oriented to person, time 
and place.  There was an overabundance of ideas and 
circumstantiality of thought process as well as over 
inclusiveness.  The Veteran was preoccupied with one or two 
topics and had ruminations.  The Veteran had sleep impairment 
reporting only three or four hours of sleep per night.  He 
sometimes had nightmares.  There were no hallucinations and the 
Veteran did not exhibit inappropriate behavior.  The Veteran did 
not interpret proverbs appropriately as he was confused at times.  
There was no obsessive or ritualistic behavior.  The Veteran 
reported panic attacks noting he had some symptoms of panic such 
as sweating, dizziness if startled or if he berated himself at 
night he could become more anxious resulting in sweating and 
dizziness.  There was no suicidal and homicidal ideation.  
Impulse control was fair without episodes of violence but with a 
history of gambling and alcohol abuse.  The Veteran was able to 
maintain his hygiene.  Recent and remote memory were normal and 
immediate memory was moderately impaired.  It was noted that new 
information and new learning can be difficult to recollect.  The 
Veteran was not employed and had retired in 1989 due to a medical 
(physical) problem.  The examiner determined that the Veteran had 
pertinent Axis I diagnoses of generalized anxiety disorder and 
dysthymic disorder.  It was noted that anxiety and dysthymic 
disorder are co-morbid and are often associated and interactive 
with each other.  The examiner wrote that the Veteran had clearly 
been feeling anxious for several decades and used alcohol and 
perhaps gambling to avoid anxiety but, over time, he had also 
developed a depressive problem in the form of dysthymia.  The 
examiner assigned a GAF of 50 commenting that the Veteran has 
clear serious impairment in social functioning and was retired 
for medical reasons but his anxiety might preclude his return to 
work even if he were eligible.  With regard to whether Veteran 
had total occupational and social impairment due to mental 
disorder signs and symptoms, the examiner responded in the 
affirmative.  He wrote that the Veteran's constant level of 
anxiety had only slightly been tempered by treatment over the 
last two decades.  The Veteran had been out of work for nearly 
twenty years for medical reasons but evidence indicates that he 
had little emotional capacity to return to work except under the 
least stressful and part-time conditions.  

The most recent VA examination was conducted in June 2008.  This 
examination was based on a review of the claims file only.  The 
examiner summarized the evidence of record he found pertinent.  
The examiner concurred with the private psychiatrist's 
determination in April 2007 that the Veteran had anxiety reaction 
related to his military experiences.  The examiner found that the 
Veteran had generalized anxiety disorder which was caused by 
military service.  The examiner noted that the Veteran had an 
Axis II diagnosis of personality disorder which was described in 
the last VA examination which may also affect his functioning.  
The examiner noted that the Veteran's last GAF score was 50 with 
which he concurred.  

Analysis

The Board finds that an initial rating in excess of 30 percent 
prior to September 25, 1998 is not warranted for the service-
connected generalized anxiety disorder upon application of the 
rating criteria in effect up to November 7, 1996 nor is an 
increased rating in excess of 30 percent warranted for the 
service-connected generalized anxiety disorder when the disorder 
is evaluated under the prior and current rating criteria for 
evaluation of mental disorders from November 7, 1996 to September 
24, 1998.  

The evidence set out above demonstrates that, prior to September 
25, 1998, the Veteran advanced reports of problems with sleep, 
nightmares, irritability, anxiety, depression, low energy, lack 
of concentration, anger, startle reaction, loneliness, 
hopelessness, low self-esteem and pressured speech.  The evidence 
of record indicates that these symptoms waxed and waned during 
the appeal period.  The most consistently reported symptomatology 
was problems with sleep and anxiety.  The Board finds this 
symptomatology is indicative of disturbances of motivation and 
mood.  Furthermore, the pertinent evidence of record indicates 
that the Veteran experienced social impairment due to his mental 
disorder.  However, while the Veteran has reported having no 
friends or few friends, he has consistently indicated that he was 
able to maintain relationships with at least some of his family 
during the entire appeal period.  

Significantly, the evidence regarding any occupational impairment 
which was associated with the service-connected generalized 
anxiety disorder does not support a 50 percent or higher 
evaluation under either the old or current rating criteria for 
evaluation of mental disorders.  The evidence of record prior to 
September 25, 1998 indicates that the Veteran was having 
difficulty finding employment.  The preponderance of this 
evidence does not support a finding that the inability to obtain 
employment was due to his service-connected mental disorder.  In 
April 1991, the Veteran reported he was cleared to work but still 
lacked motivation and later the same month, he reported he wanted 
to obtain employment but had some fears about it.  However, in 
July 1991, the Veteran informed a clinician that he had obtained 
part time work and was happy.  The same month, the Veteran 
reported plans to re-enter a seminary.  He briefly entered a 
seminary in September 1991 but left due to conflicts with his 
belief system and not due to any reports of problems with his 
mental disorder.  

In December 1991, the Veteran indicated that he was under stress 
looking for a job but there is no indication that the stress was 
productive of unemployment.  Rather the evidence indicates the 
Veteran was actively seeking employment and was stressed he could 
not find any.  The evidence does not indicate that the reason the 
Veteran could not find employment was his mental disorder.  It 
appears from all the evidence that the stress was due to a 
limited job market not his mental disorder.  For example, the 
same month, the Veteran reported he submitted an application for 
a job with the FAA but there was a hiring freeze until March 
1992.  There was no indication that the Veteran's mental disorder 
created any problems with regard to his attempting to obtain the 
FAA job.  That month, the Veteran reported he wanted to obtain 
employment soon.  In January 1992, the Veteran expressed being 
fearful over the possibility of being hired for the FAA job as he 
forgot how to act normally.  This statement does not indicate 
that the service-connected mental disorder affected his ability 
to obtain employment as the Veteran had attempted to obtain the 
FAA job.  He did not eventually get this job but there is no 
indication of any kind that the failure to obtain this employment 
was due to the mental disorder.  In February 1992, the Veteran 
reported he was looking for a job but could not find one.  In 
March 1992, the Veteran took an examination to obtain a truck 
driver's license and thought he did well on the examination.  
This evidence weighs against a finding that he had occupational 
impairment due to the mental disorder.  

In April 1992, the Veteran reported he would like to work but 
"can't."  There is no indication in the record as to why the 
Veteran could not work at this time.  Again it appears that the 
lack of employment was due to the job market and not the Veteran.  
In May 1992, the Veteran reported an inability to find a job but 
attributed this to a lack of job prospects.  In February 1993, 
the Veteran reported anxiety as a result of not having a job.  In 
January 1995, a private physician noted, in part, that the 
Veteran was being treated for mild depression and opined that 
there were no contraindications to the Veteran's obtaining 
employment at the Post Office and, in fact, in February 1995, the 
Veteran apparently started working at the Post Office.  
Subsequent to this time, he left this employment but the record 
is silent as to the reason.  In October 1996, the Veteran 
reported employment as a driver for a delivery firm.  He 
eventually left this job but the record is silent as to the 
reason for this.  Based on the above, the Board finds the 
preponderance of the evidence is against finding that the Veteran 
experienced occupational impairment due to his mental disorder.  
As a result, the Board finds the evidence of record more nearly 
approximates a 30 percent evaluation prior to September 25, 1998, 
under either the old or current rating criteria.  

The Board finds that a rating in excess of 50 percent prior to 
September 25, 1998 is not warranted for the service-connected 
generalized anxiety disorder upon application of the rating 
criteria for evaluation of mental disorders which is currently in 
effect.  With regard to the symptomatology specifically set forth 
for the 70 percent and 100 percent ratings, the Board finds the 
Veteran only reported problems with suicidal ideation and this 
symptomatology was only reported intermittently.  At other times 
during the pertinent time period, the Veteran denied having 
suicidal ideation.  Significantly, there is no indication in the 
claims file that the intermittently reported suicidal ideation 
had any effect on the Veteran's social or occupational 
functioning.  The Veteran reported being depressed but there is 
no indication that this depression was "near-continuous."  The 
Board finds that the service-connected mental disorder was not 
productive of an inability to establish and maintain effective 
relationships, nor occupational and social impairment with 
deficiencies in work, or family relations.  With regard to the 
rating criteria previously in effect, for the reasons discussed 
above regarding the lack of evidence of industrial impairment, 
the Board finds a rating in excess of 30 percent is not 
warranted.  

The Board finds the pertinent evidence of record demonstrates 
that the Veteran has been able to consistently maintain 
relationships with family members and the preponderance of the 
evidence does not support a finding that the mental disorder was 
productive of any significant industrial impairment prior to 
September 25, 1998.  

The Board's inquiry is not necessarily strictly limited to the 
criteria found in the VA rating schedule.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in the 
rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating].  However, the Board has not identified 
competent evidence of symptomatology associated with the 
Veteran's service-connected mental disorder which would enable it 
to conclude that the criteria for a higher rating have been 
approximated.  

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis prior 
to September 25, 1998.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
generalized anxiety disorder is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
generalized anxiety disorder with the established criteria found 
in the rating schedule for evaluation of mental disorders shows 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his service-connected generalized anxiety 
disorder.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disability prior 
to September 25, 1998 for the reasons set out above.  There is 
nothing in the record which suggests that the generalized anxiety 
disorder markedly impacted his ability to perform his job.  

In short, there is nothing in the record to indicate that the 
service-connected generalized anxiety disorder causes impairment 
with employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.  

The Board finds that a 100 percent evaluation is warranted for 
the service-connected generalized anxiety disorder as of 
September 25, 1998 based on total occupational impairment.  The 
majority of the medical evidence dated during the pertinent time 
period which addresses the Veteran's industrial capacity 
indicates an inability to work due to symptomatology associated 
with the mental disorder.  At the time of the September 1998 VA 
examination, the examiner opined that the Veteran was not 
employable due to his anxiety and depression.  A GAF score of 40 
was assigned at that time.  In January 2003, the VA social worker 
wrote that the Veteran was greatly incapacitated in his day to 
day functioning.  In May 2004, a clinician assigned a GAF score 
of 40.  In August 2004, the social worker wrote that the Veteran 
was strongly incapacitated and had an overwhelming inability to 
sustain and retain employment.  The examiner who conducted the 
February 2008 VA examination assigned a GAF score of 50 and 
opined that the Veteran had total occupational and social 
impairment due to mental disorder signs and symptoms.  The 
examiner noted that the Veteran had been out of work for twenty 
years for medical reasons and that he had little emotional 
capacity to work except under the least stressful and part-time 
conditions.  The examiner who conducted the most recent VA 
examination in June 2008 concurred in the GAF score of 50 
assigned in February 2008.  The other evidence of record dated 
subsequent to September 25, 1998 all indicates that the Veteran 
was either working part-time or not working at all.  Furthermore, 
the clinicians noted that the Veteran expressed great anxiety 
even when working part time.  

The GAF scores assigned during the pertinent time period support 
a finding of industrial incapacity due to the service-connected 
mental disorder.  GAF scores of 40 in September 1998, 40 in May 
2004, 50 in February 2008 and 50 in June 2008 all are 
contemplative of, at best, being unable to keep a job (GAF of 50) 
or, at worst, unable to work (GAF of 40).  This is indicative to 
the Board of complete industrial incapacity.  

The Board notes that the majority of the pertinent records dated 
subsequent to September 25, 1998 include diagnoses of PTSD.  The 
examiner who conducted the February 2008 VA examination found 
that the correct diagnosis for the Veteran was generalized 
anxiety disorder and dysthymic disorder and noted that they are 
frequently co-morbid.  This examiner found that the Veteran was 
unemployable due to anxiety.  The Board notes that generalized 
anxiety disorder and PTSD are both included under the heading of 
anxiety disorders under 38 C.F.R. § 4.130.  Furthermore, In 
Mittleider v. West, 11 Vet. App. 181 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
regulations require that, unless the symptoms and/or degree of 
impairment due to a service-connected psychiatric disability, 
here generalized anxiety disorder, can be distinguished from any 
other diagnosed psychiatric disorders, e.g., PTSD, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  Based on the above, the Board considers that all the 
reported mental disorders symptomatology is attributable to the 
service-connected generalized anxiety disorder.  

There is no medical evidence dated subsequent to September 25, 
1998 which indicates that the Veteran is employable upon 
consideration of his mental disorder.  


Entitlement to a total rating based on individual 
unemployability.  

In November 2008, the Veteran submitted a claim of entitlement to 
TDIU.  Generally, total disability will be considered to exist 
when there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340.  
Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation or, 
with less disability, if certain criteria are met.  Id.  Where 
the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  

When evidence of unemployability is submitted during the course 
of an appeal from an assigned disability rating, a claim for 
entitlement to TDIU will be considered "part and parcel" of the 
claim for benefits for the underlying disability.  In such cases, 
a request for a TDIU is not a separate "claim" for benefits but, 
rather, is an attempt to obtain an appropriate disability rating, 
either as part of the initial adjudication of a claim or as part 
of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  The Board finds that the evidence of 
record prior to September 25, 1998 did not raise the issue of 
TDIU.  As set out above, the pertinent evidence of record dated 
during the appeal period indicates there were allegations of 
problems finding a job but this was not linked to the service-
connected mental disorder.  

With regard to a TDIU claim as of September 25, 1998, the Board 
has determined that a 100 percent evaluation is warranted for the 
service-connected generalized anxiety disorder from this date.  
Additionally, there is no pertinent evidence of unemployability 
dated one year prior to this date.  A May 1997 record only 
indicated mood fluxuations and anxiety without any indication 
that the Veteran was unemployable.  Consequently, the Board finds 
that the claim for TDIU cannot be granted based on the award of 
the schedular 100 percent rating.  38 C.F.R. § 4.16(a) (TDIU may 
be assigned only where the schedular rating is less than total).  


ORDER

Entitlement to an initial rating in excess of 30 percent prior to 
September 25, 1998 for generalized anxiety disorder is denied.  

Entitlement to a 100 percent schedular rating from September 25, 
1998 for generalized anxiety disorder is granted subject to the 
laws and regulations governing monetary awards.  

Entitlement to TDIU is denied.  


REMAND

In September 2005, the Board remanded the claim of entitlement to 
service connection for bilateral hearing loss, in part, to afford 
the Veteran a VA examination to determine the relationship, if 
any, between any current hearing disorder and the Veteran's 
active duty service.  The Veteran has never been afforded the VA 
examination directed by the Board in its September 2005 remand.  
The Board notes the most recent evidence of record indicates that 
the Veteran's representative has reported that the Veteran was 
unable to appear for a VA examination due to experiencing 
residuals of a stroke.  The representative specifically indicated 
that the Veteran had trouble with speech.  The Board finds that, 
due to the nature of examinations for hearing loss, it is 
possible to evaluate the Veteran's current hearing acuity.  It is 
possible for the Veteran to respond to cues from the examiner in 
a non-verbal manner.  The Board finds it might also be possible 
for the examiner to determine if there is evidence sufficient to 
make a medical determination as to the etiology of the hearing 
loss based on a review of the claims file including review of 
prior statements submitted by the Veteran.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the Secretary 
of the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently in 
remand status.  Id.  In light of the foregoing, this case must be 
remanded again for the actions set forth below.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide the names and addresses of all 
medical care providers who treated him for 
hearing loss since his discharge from active 
duty.  After securing any necessary releases, 
obtain those records which have not already 
been associated with the claims file.

2.  Contact the Veteran and his 
representative and determine if it is 
possible for the Veteran to appear for a VA 
audiological evaluation.  If it is possible 
for the Veteran to appear, make arrangements 
with the appropriate VA medical facility for 
the Veteran to be afforded an audiometric 
examination by an audiologist to determine 
the relationship, if any, between any current 
hearing disorder, if found, and active 
service.

The claims file must be made available to and 
pertinent documents therein reviewed by the 
examiner in connection with the examination.  
The examiner must annotate the examination 
report that the claims file was in fact made 
available for review in conjunction with the 
examination and reviewed.  All appropriate 
testing, to include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test, should be 
conducted.  The Board points out that the 
Veteran may be unable to participate verbally 
in the examination due to residuals of a 
stroke.  See 38 C.F.R. § 4.85(c) (2009).  The 
examiner should describe fully the functional 
effects caused by any bilateral hearing loss 
found on examination.  Any further indicated 
special tests and studies should be 
conducted.  The examiner must address the 
following medical issue:

Is it at least as likely as not (50 percent 
or greater probability) that any hearing loss 
found on examination is related to service on 
any basis, including as secondary to the 
veteran's service-connected otitis externa 
with tinnitus?

A complete rationale for any opinions 
expressed should be provided.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should provide the 
rationale for why it is determined that 
speculation would be required.  

3.  After completion of the above, review the 
expanded record, and readjudicate the issue 
of entitlement to service connection for 
bilateral hearing loss.  If the claim remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


